                      Case 2:20-cv-00908-JCM-EJY Document 11 Filed 09/14/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    GAMING ENTERTAINMENT TOUCH TECH,                       Case No. 2:20-CV-908 JCM (EJY)
                 8                                           Plaintiff(s),                      ORDER
                 9           v.
               10     OHIO CASUALTY INSURANCE CO., et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is Melissa M. D'Alelio’s (“petitioner”) verified petition for
               14     permission to practice pro hac vice. (ECF No. 10).
               15            On September 4, 2020, petitioner filed a verified petition for permission to practice pro
               16     hac vice. (ECF No. 10). The petition is defective. It does not designate a “resident member of
               17     the bar of this court as co-counsel.” LR IA 11-2(d). The designated Nevada counsel has a
               18     Phoenix, Arizona address. (ECF No. 10 at 4). Therefore, the court will deny petitioner’s
               19     verified petition. LR IA 11-2(h).
               20            Petitioner shall file, within ten (10) days of the entry of this order, a verified petition that
               21     fully complies with the applicable local rules. Failure to timely comply will result in “the
               22     striking of any and all documents previously filed by the attorney.” LR IA 11-2(j).
               23            Accordingly,
               24            IT IS SO ORDERED.
               25            DATED September 14, 2020.
               26
                                                                     __________________________________________
               27                                                    UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
